DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 01/25/2021 and 02/18/2021 is being considered in the examination of this application.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one blade comprises a plurality of blades” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 2-13 and 15 objected to because of the following informalities:  
	a.	Claims 2-13 and 15: a comma should be placed after each claim number for each of the claims, for example “The propeller as defined in claim 1, wherein”.   
	b.	Claim 9, line 2: the term “to the blade tip” appears to be a typographical error and redundant and should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation “each blade of the at least one blade” in line 6. There is insufficient antecedent basis for this limitation in the claim.
8.	The term “maximized” in claim 1 is a relative term which renders the claim indefinite. The term “maximized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly what the size/length of the chord length is required to be in order to be considered as maximized. 
9.	Claim 1 recites the limitation “the distance” in line 24. There is insufficient antecedent basis for this limitation in the claim. 
10.	Claim 1, lines 25-26, recites the limitation “the blade defines a maximum camber… of the chord length at that point” which renders the claim vague and indefinite, since it is unclear as to exactly which point is being referenced. It suggested that the term “that point” to be replaced with “at each point along the blade in the blade tip region” or the precise point that is being referenced for the purpose of clarity as well as obviating such indefiniteness. See also line 28, regarding the aforementioned term. 
Furthermore, there is insufficient antecedent basis for the limitation “that point” in the claim. Similarly, claims 3 and 6-10 are unclear for the same reason. 
11.	Claim 2, lines 1-2, recites the limitation “the at least one blade comprises a plurality of blades” which renders the claim vague and indefinite, since it is unclear as to exactly how blade has more than one blade. It appears that the applicant intended on reciting the propeller comprises a plurality of blades. 
12.	Claim 5 recites the limitation “the 25%” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
13.	Claim 5, lines 1-11, recites the limitation “the first portion comprising the 25% of the blade starting at the proximal attachment end, the second 15portion comprising the 25% of the blade immediately following the first portion, the third portion comprising the 25% of the blade immediately following the second portion, and the fourth portion comprising the 25% of the blade immediately following the third portion and ending at the blade tip, wherein the average chord length in the fourth portion is greater than the average chord length in the third portion, the average chord 20length in the third portion is greater than the average chord length in the second portion, and the average chord length in the second portion is greater than the average chord length in the first portion” which renders the claim vague and indefinite, since as it currently recited it can be interpreted that each of the first, second and third portions are overlapping portions being 25% of the length of the blade (i.e. from the blade root to the blade tip) as such the chord lengths would be exactly the same length. In a similar respect, the average chord lengths of each of the different portions, as it is currently recited appear to be the same average chord lengths. Each average chord length should be rewritten to specify a specific average chord length of the precise portion. For example, “an average chord length of the first portion”, “an average chord length of the second portion”, “an average chord length of the third portion”, and “an average chord length of the fourth portion”. Similarly, claims 12-13 are unclear for the same reasons. In the same respect, claim 10, which requires a different “average maximum thickness” for different portions of the blade should be rewritten to specify a different average maximum thickness, such as “an average maximum thickness of the blade in the second portion”. 
14.	Claim 5 recites the limitations “the average chord length” in lines 7-10. There is insufficient antecedent basis for these limitations in the claim. 
15.	Claim 5 recites the limitation “the 25%” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
16.	Claim 10 recites the limitation “the average maximum thickness” in lines 10-14. There is insufficient antecedent basis for these limitations in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.





Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.	Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 2020/0158129 A1), hereinafter “Iwata”.
19.	Regarding Claim 1, Iwata discloses a propeller (Abstract and para. [0006]; propeller 10 as seen in FIGS. 1-2) comprising:
	a central hub (15) mountable for drivable rotation about a central axis of rotation (11); 
at least one blade (20) extending from the central hub (15) and rotatable about the central 5axis of rotation (11) by the central hub (15) to generate a backward airflow (para. [0095]); 
wherein each blade of the at least one blade (20), 
extends from a proximal attachment end (21) attached to the central hub (15) to a blade tip (22), distal from the central hub (15); 
comprises a leading edge (23) extending from the proximal attachment end (21) to the 10blade tip (22), and a trailing edge (24) extending from the proximal attachment end (21) to the blade tip (22); 
comprises a front surface (26) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the blade tip (22), and a back surface (25) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the 15blade tip (22); 
at each point along the blade (20) from the proximal attachment end (21) to the blade tip (22), the blade (20)
defines a mean camber line (mean camber line 32 as seen in FIG. 7) extending between the leading edge (23) and the trailing edge (24) halfway between the front surface (26) and the back surface (25); 
20defines a chord line (31) extending straight between the leading edge (23) and the trailing edge (24), wherein a chord length (c) of the chord line (31) varies along (variable chord length c as seen in FIG. 6 based on the increasing chord length of the blade from the blade root 21 to the blade tip 22) the blade from the proximal attachment end (21) to the blade tip (22), the chord length is maximized in a blade tip region of the blade (para. [0019]; chord length c of a blade tip region of blade 22 is at a maximum as compared to the cord length along different segments of the blade, see rm1 in FIGS. 6-7), the blade tip (22) region extends from a proximal border (33a) to the blade tip (22), and the proximal border (33a) is located toward the blade tip (22) by at 25least 75% (para. [0085]; proximal border 33a is about 90% of the distance between blade root 21 and blade tip 22 as seen in FIGS. 6) of the distance from the proximal attachment end (21) to the blade tip (22); at each point along the blade in the blade tip region, the blade defines a maximum camber between 3% and 10% of the chord length at that point (paras. [0082]-[0085]; at each point along the blade (represented by ri to ro, see FIG. 6) a maximum camber is between 3% to 10% based on the illustration in FIG. 9 depicting the maximum camber % being between 5% to 7%), where the maximum camber equals a maximum distance from the mean camber line to the chord line at that point (para. [0082] and by definition a maximum camber equals a max. distance from the mean camber line to the chord line at any given point along a blade). 
	 
	As an alternative, where the maximum camber range as disclosed by Iwata is not deemed to be between 3% and 10%, see the 35 USC § 103 below, regarding Claim 1, in view of Iwata. 

20.	Regarding Claim 2, Iwata discloses the propeller as defined in claim 1, wherein the at least one blade (20) comprises a plurality of blades (FIG. 1).
21.	Regarding Claim 3, Iwata discloses the propeller as defined in 1, wherein at each point along the blade from the 5proximal attachment end to the blade tip region, the blade defines the maximum camber between 3% and 10% of the chord length at that point (the maximum camber discussed above, regarding claim 1, see FIG. 9).
22.	Regarding Claim 4, Iwata discloses the propeller as defined in claim 1, wherein the proximal border of the blade tip region is located at least 87.5% of the distance from the proximal attachment end to the blade tip (the proximal border of the blade tip region is located at least 90% of the distance from the blade root 20 to the blade tip 22 as discussed above, regarding claim 1). 
23.	Regarding Claim 5, Iwata discloses the propeller as defined in claim 1, wherein each blade of the at least one blade has a first portion, a second portion, a third portion, and a fourth portion, the first portion comprising the 25% of the blade starting at the proximal attachment end, the second 15portion comprising the 25% of the blade immediately following the first portion, the third portion comprising the 25% of the blade immediately following the second portion, and the fourth portion comprising the 25% of the blade immediately following the third portion and ending at the blade tip, wherein the average chord length in the fourth portion is greater than the average chord length in the third portion, the average chord 20length in the third portion is greater than the average chord length in the second portion, and the average chord length in the second portion is greater than the average chord length in the first portion (with consideration of the distance between blade root 21 and blade tip 22, any number of portions can be achieved, specifically four distinct portions that is the difference between ro and ri and divided by four portions such that each portion is a fourth of the length between the blade root 21 and the blade 22, resulting in each portion being 25% of the length, with each portion that is furthest from the blade root 21 having a chord length that must be greater than any portion closest to the blade root 21, see FIG. 6 for an increasing chord length beginning from the blade root 21 and ending at the blade tip 22).
24.	Regarding Claim 6, Iwata discloses the propeller of claim 1, wherein each point along the blade (20) from the proximal attachment end (21) to the blade tip (22), a camber percentage is a percentage of the maximum camber relative to the chord length at that point (a camber percentage is by definition a percentage of the maximum camber relative to the chord length at that point, see FIGS. 8-9); and 
an average of the camber percentage is taken at each point along the blade from the proximal attachment end to the blade tip is between 4% and 8% (see an illustration of the camber percentage taken at each point along blade 20 from the proximal attachment end 21 (ri) to the blade tip 22 (ro) wherein the range is between 5% to 7% as such the average camber percentage must at least between 5% and 7% which satisfies the range of 4% to 8%).
25.	Regarding Claim 11, Iwata discloses propeller as defined in claim 1, wherein each blade of the at least one blade (20), 30defines a blade angle measured between a plane orthogonal to the central axis of rotation and the chord line of the blade (a blade angle as seen in FIGS. 3-5C between a plane 47 to the central axis of rotation 11); such that 
-17-4367411the blade angle varies along the blade from the proximal attachment end to the blade tip; and, 
the blade angle is between 13o and 25o at the blade tip (a varying blade angle φ from the proximal attachment end 21 to the blade tip 22 where the angle is between is less than 10o and approximately 20o at the blade tip 22 as seen in FIG. 4 which achieves the blade angle is between 13o and 25o). 

Claim Rejections - 35 USC § 103
26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (US 2020/0158129 A1).
28.	Regarding Claim 1, Iwata discloses a propeller (Abstract and para. [0006]; propeller 10 as seen in FIGS. 1-2) comprising:
	a central hub (15) mountable for drivable rotation about a central axis of rotation (11); 
at least one blade (20) extending from the central hub (15) and rotatable about the central 5axis of rotation (11) by the central hub (15) to generate a backward airflow (para. [0095]); 
wherein each blade of the at least one blade (20), 
extends from a proximal attachment end (21) attached to the central hub (15) to a blade tip (22), distal from the central hub (15); 
comprises a leading edge (23) extending from the proximal attachment end (21) to the 10blade tip (22), and a trailing edge (24) extending from the proximal attachment end (21) to the blade tip (22); 
comprises a front surface (26) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the blade tip (22), and a back surface (25) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the 15blade tip (22); 
at each point along the blade (20) from the proximal attachment end (21) to the blade tip (22), the blade (20)
defines a mean camber line (mean camber line 32 as seen in FIG. 7) extending between the leading edge (23) and the trailing edge (24) halfway between the front surface (26) and the back surface (25); 
20defines a chord line (31) extending straight between the leading edge (23) and the trailing edge (24), wherein a chord length (c) of the chord line (31) varies along (variable chord length c as seen in FIG. 6 based on the increasing chord length of the blade from the blade root 21 to the blade tip 22) the blade from the proximal attachment end (21) to the blade tip (22), the chord length is maximized in a blade tip region of the blade (para. [0019]; chord length c of a blade tip region of blade 22 is at a maximum as compared to the cord length along different segments of the blade, see rm1 in FIGS. 6-7), the blade tip (22) region extends from a proximal border (33a) to the blade tip (22), and the proximal border (33a) is located toward the blade tip (22) by at 25least 75% (para. [0085]; proximal border 33a is about 90% of the distance between blade root 21 and blade tip 22 as seen in FIGS. 6) of the distance from the proximal attachment end (21) to the blade tip (22); at each point along the blade in the blade tip region, the blade defines a maximum camber between 5% and 7% of the chord length at that point (paras. [0082]-[0085]; at each point along the blade (represented by ri to ro, see FIG. 6) a maximum camber is between 5% to 7% based on the illustration in FIG. 9), where the maximum camber equals a maximum distance from the mean camber line to the chord line at that point (para. [0082] and by definition a maximum camber equals a max. distance from the mean camber line to the chord line at any given point along a blade). 
		Iwata is silent regarding the blade defines a maximum camber specifically between 3% and 10%; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the maximum camber as taught by Iwata such that the maximum camber is between 3% and 10%, for the predictable advantage of utilizing design parameters that can improve the efficiency as well as the thrust output of a propeller for the intended application of the propeller.

29.	Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Easley et al. (US 2020/0223538 A1), hereinafter “Easley”, in view of Iwata et al. (US 2020/0158129 A1).
30.	Regarding Claim 1, Easley discloses a propeller (propeller 115 as seen in FIG. 1A);
	a central hub mountable for drivable rotation about a central axis of rotation (blades 114 mounted to central hub 112 for drivable rotation about a central axis of rotation of propeller 115);
	at least one blade (114) extending from the central hub (112) and rotatable about the central axis of rotation by the central hub (112) to generate a backward airflow (the equivalent structure provides the equivalent function as such, blade 114 extending from central 112 and by definition being ratable about the central axis of rotation of the 112 is capable of generating backward airflow);
	wherein each blade of the at least one blade, 
		extends from a proximal attachment end attached to a central hub to a blade tip, distal from the central hub (as seen in FIG. 1A, blade 112 comprises a blade root extending from the central hub 112 to the blade tip);
	comprises a leading edge extending from the proximal attachment end to the 10blade tip, and a trailing edge extending from the proximal attachment end to the blade tip (a blade by definition comprises a leading extending from proximal attachment end to the blade tip and a trailing edge extending from the proximal attachment end to the blade tip); 
comprises a front surface extending between the leading edge and the trailing edge 
from the proximal attachment end to the blade tip, and a back surface extending between the leading edge and the trailing edge from the proximal attachment end to the 15blade tip (a blade by definition comprises a front surface and a back surface extending beading the leading and trailing edges from the proximal attachment end to the blade tip); 
	Easley is silent regarding the specifics of the blade profile.
	Iwata discloses a propeller (Abstract and para. [0006]; propeller 10 as seen in FIGS. 1-2) comprising:
	a central hub (15) mountable for drivable rotation about a central axis of rotation (11); 
at least one blade (20) extending from the central hub (15) and rotatable about the central 5axis of rotation (11) by the central hub (15) to generate a backward airflow (para. [0095]); 
wherein each blade of the at least one blade (20), 
extends from a proximal attachment end (21) attached to the central hub (15) to a blade tip (22), distal from the central hub (15); 
comprises a leading edge (23) extending from the proximal attachment end (21) to the 10blade tip (22), and a trailing edge (24) extending from the proximal attachment end (21) to the blade tip (22); 
comprises a front surface (26) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the blade tip (22), and a back surface (25) extending between the leading edge (23) and the trailing edge (24) from the proximal attachment end (21) to the 15blade tip (22); 
at each point along the blade (20) from the proximal attachment end (21) to the blade tip (22), the blade (20)
defines a mean camber line (mean camber line 32 as seen in FIG. 7) extending between the leading edge (23) and the trailing edge (24) halfway between the front surface (26) and the back surface (25); 
20defines a chord line (31) extending straight between the leading edge (23) and the trailing edge (24), wherein a chord length (c) of the chord line (31) varies along (variable chord length c as seen in FIG. 6 based on the increasing chord length of the blade from the blade root 21 to the blade tip 22) the blade from the proximal attachment end (21) to the blade tip (22), the chord length is maximized in a blade tip region of the blade (para. [0019]; chord length c of a blade tip region of blade 22 is at a maximum as compared to the cord length along different segments of the blade, see rm1 in FIGS. 6-7), the blade tip (22) region extends from a proximal border (33a) to the blade tip (22), and the proximal border (33a) is located toward the blade tip (22) by at 25least 75% (para. [0085]; proximal border 33a is about 90% of the distance between blade root 21 and blade tip 22 as seen in FIGS. 6) of the distance from the proximal attachment end (21) to the blade tip (22); at each point along the blade in the blade tip region, the blade defines a maximum camber between 3% and 10% of the chord length at that point (paras. [0082]-[0085]; at each point along the blade (represented by ri to ro, see FIG. 6) a maximum camber is between 3% to 10% based on the illustration in FIG. 9 depicting the maximum camber % being between 5% to 7%), where the maximum camber equals a maximum distance from the mean camber line to the chord line at that point (para. [0082] and by definition a maximum camber equals a max. distance from the mean camber line to the chord line at any given point along a blade). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the propeller of Easley to use the arrangement of Iwata, as a known propeller blade airfoil profile arrangement for the purpose of providing the propeller with design parameters for maintaining a stable vortex generated at the blade tip as well reducing the risk of increase in noise and decreased in fan efficiency (Iwata para. [0005]).
31.	Regarding Claim 14, modified Easley discloses (see Easley) an aircraft (100) comprising:
	the propeller as defined in claim 1 (the propeller as discussed above, regarding claim 1):
	a motor operatively coupled to the propeller to rotate the propeller about the central axis of rotation (para. [0021)); and
	a frame (104/105) for support the propeller and motor (para. [0021]).
32.	Regarding Claim 15, modified Easley discloses (see Easley) the aircraft as defined in claim 14, wherein the aircraft (100) is a drone (para. [0015]) comprising a flight control computer (para. [0020]; flight control computer 120).

33.	Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Iwata et al. (US 2020/0158129 A1), in view of Vorus et al. (US 4789306 A), hereinafter “Vorus”.
34.	Regarding Claim 7, Iwata discloses the propeller of claim 1, wherein at each point along the blade (20) in the blade tip region (between blade tip 22 and proximal border 33a), each blade of the at least one blade has a thickness between the front surface and the back surface (a thickness of blade 20 between surfaces 25 and 26 at the blade tip region as seen in FIGS. 3 and 5A-5C).
	Iwata is silent regarding a maximum thickness at each point along the blade in the blade tip region.
	Vorus discloses a propeller (Vorus Abstract and FIGS. 7-9) wherein at each point along the blade (62) in the blade tip region (a region between element 74 and blade tip 69), each blade of the at least one blade has a maximum thickness-16- 4367411between the front surface and the back surface (each blade by definition has a maximum thickness between a front surface and a back surface of the blade, see FIGS. 7-9 and 11-13), the maximum thickness being between 0.01% to 5% of the chord length at that point along the blade (c. 4, ln. 53-54 and c. 8, ln. 49-20; a maximum thickness along blade 62 at the blade tip region, beginning from element 74 (represented by the lowest point on the graph of FIG. 30, at approximately a .02 blade thickness to chord length ratio, that is a thickness at 2% of the chord length) and ending at the blade tip 69 (presented by the highest point of the graph at 1.0 radius with a blade thickness to chord length ratio of at least .06, that is a thickness of at least 6% of the chord length) thereby allowing the maximum thickness to be between .01% to 5% of the chord length at that point along the blade 62 in the blade tip region). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Iwata to use the arrangement of Vorus, as a known arrangement of a maximum thickness of a blade tip region for the purpose of providing a blade tip region with aerodynamic means for maximizing the thrust output of a propeller and maximizing the efficiency of the propeller. 
35.	Regarding Claim 8, modified Iwata discloses (see Vorus) the propeller as defined in claim 7, wherein at each point along the blade in the blade tip region, the maximum thickness is between 0.1% and 3 percent of the chord length at that point along the blade (as discussed above, regarding claim 7, the maximum thickness being in between 2% and 6% of the blade tip region achieves the maximum thickness being between 0.1% and 3%). 
36.	Regarding Claim 9, Iwata discloses the propeller as defined in claim 1, wherein, at each point along the blade (20) from 50% of the distance from the proximal attachment end (21) to the blade tip (22), to the blade tip, each 10blade of the at least one blade (20) has a maximum thickness between the front surface and the back surface (a maximum thickness between the front surface 26 and the back surface as seen in FIGS. 3 and 5A-5C).
	Modified Iwata is silent regarding a maximum thickness being between 0.01% to 10% of the chord length at that point along the blade.
	Vorus discloses a propeller (Vorus Abstract and FIGS. 7-9) wherein, at each point along the blade (62) from 50% of the distance from the proximal attachment end (68) to the blade tip (69) , to the blade tip, each 10blade of the at least one blade has a maximum thickness between the front surface and the back surface, the maximum thickness being between 0.01% to 10% of the chord length at that point along the blade (a blade thickness to chord length ratio as seen in FIG. 30, where at 50% of the distance from blade root 68 to the blade tip 69 (i.e. .5 on the blade radius axis) the maximum thickness between front and back surfaces is between at least 2% and at least 6%).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Iwata to use the arrangement of Vorus, as a known arrangement of a maximum thickness of a blade at least 50% distance between the proximal attachment end and the blade tip for the purpose of providing a blade tip region with aerodynamic means for maximizing the thrust output of a propeller and maximizing the efficiency of the propeller. 

Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Nakano et al. (US 2007/0243064 A1), Bradbury (US 2003/0007872 A1), Scully (US 2020/0010173 A1), Iwata et al. (US 2019/0316599 A1), Kucuk (Us 2013/0287582 A1), Otsuka et al. (US 2013/0156561 A1), Topaz et al. (US 2013/0045107 A1), Zipszer (US 2019/0248472 A1), Chung et al. (US 2005/0053493 A1), Henner et al. (US 2013/0028747 A1), Mikic et al. (US 2020/0331602 A1), Tweedt (US 2019/0048724 A1), Noonan (US 4412664 A), Thibert et al. (US 4416434 A), Wainauski et al. (US 5791878 A), Thibert et al. (US 4652213 A), Kim et al. (US 6325597 B1), Wainauski et al. (US 4830574 A), Zimmer et al. (US 4564337 A), Bradbury et al. (US 6565334 B1) and Kumon et al. (WO 2015/049914 A1) disclose airfoil profiles for propeller blades.  

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642